                                                                            FILED
                    IN THE UNITED STATES DISTRICT COURT                       NOV 2 1 2019
                        FOR THE DISTRICT OF MONTANA                        Cieri<, U.S District Court
                                                                             District Of Montana
                             MISSOULA DIVISION                                     Missoula




 UNITED STATES OF AMERICA,                         CR 19-43-M-DWM

              Plaintiff,

       vs.                                                ORDER

 ALLAN ROY GOODMAN,

              Defendant.


      On November 21, 2019, the government filed three motions requesting the

issuance of Writs of Habeas Corpus (for testimony) for three trial witnesses. (See

Docs. 37, 38, and 39.) All three motions indicate that the defendant opposes the

requested relief.

      Accordingly, IT IS ORDERED that the defendant shall state the grounds of

his opposition, if any, by 5:00 p.m. on November 25, 2019.

      DATED this ~         ay of November, 2019.
